                                                     1
                                                     2
                                                     3
                                                     4
                                                     5
                                                     6
                                                     7
                                                                              UNITED STATES DISTRICT COURT
                                                     8
    




                                                               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
               300 SOUTH GRAND AVENUE, SUITE 1300




                                                     9
                  LOS ANGELES, CALIFORNIA 90071
                     TELEPHONE (213) 426-2000




                                                    10
                                                       ANGELENA SANDIFOR, BRENDA                    CASE NO. 2:18-cv-7650- DMG
                                                    11 BLANDON, JAMIE UTTERBACK,                    (PLAx)
                                                    12               Plaintiffs,                    PROTECTIVE ORDER
 




                                                    13         v.                                   [Assigned to Hon. Dolly M. Gee
  




                                                                                                    Courtroom “8C”]
                                                    14 COUNTY OF LOS ANGELES, LOS
                                                       ANGELES COUNTY SHERIFF’S
                                                    15 DEPARTMENT, LOS ANGELES
                                                       COUNTY SHERIFF JIM
                                                    16 McDONNELL, in his individual and
                                                       official capacity, DEPUTY
                                                    17 GIANCARLO SCOTTI, in his
                                                       individual and official capacity, and
                                                    18 DOES 1 to 10,
                                                    19               Defendants.
                                                    20
                                                    21
                                                         I.    PURPOSE AND LIMITATIONS
                                                    22
                                                               Discovery in this action is likely to involve production of confidential or
                                                    23
                                                         private information for which special protection from public disclosure and from use
                                                    24
                                                         for any purpose other than prosecuting this litigation may be warranted.
                                                    25
                                                         Accordingly, the parties hereby stipulate to and petition the Court to enter the
                                                    26
                                                         following Stipulated Protective Order (hereafter “this Order”).         The parties
                                                    27
                                                         acknowledge that this Order does not confer blanket protections on all disclosures or
                                                    28
                                                     1 responses to discovery and that the protection it affords from public disclosure and
                                                     2 use extends only to the limited information or items that are entitled to confidential
                                                     3 treatment under the applicable legal principles.
                                                     4 II.    GOOD CAUSE STATEMENT
                                                     5        This action is likely to involve confidential information derived from
                                                     6 personnel records, investigatory documents, and other materials subject to privacy
                                                     7 protections for which special protection from public disclosure and from use for any
                                                     8 purpose other than prosecution of this action is warranted. Limiting disclosure of
    




                                                     9 these documents to the context of this litigation as provided herein will, accordingly,
               300 SOUTH GRAND AVENUE, SUITE 1300
                  LOS ANGELES, CALIFORNIA 90071




                                                    10 further important law enforcement objectives and interests, including the safety of
                     TELEPHONE (213) 426-2000




                                                    11 personnel and the public, as well as individual privacy rights of plaintiff, the
                                                    12 individual defendants, and third parties.          Such confidential materials and
 




                                                    13 information consist of, among other things, materials entitled to privileges and/or
  




                                                    14 protections under the following: the United States Constitution, First Amendment;
                                                    15 the California Constitution, Article I, Section 1; California Penal Code §§ 832.5,
                                                    16 832.7, and 832.8; California Evidence Code §§ 1040 and 1043 et seq.; the Privacy
                                                    17 Act of 1974, 5 U.S.C. § 552a; Health Insurance Portability and Accountability Act
                                                    18 of 1996 (HIPAA), Public Law 104-191, decisional law relating to such provisions;
                                                    19 and information otherwise generally unavailable to the public, or which may be
                                                    20 privileged or otherwise protected from disclosure under state or federal statutes,
                                                    21 court rules, case decisions, or common law. Defendants also contend that such
                                                    22 confidential materials and information consist of materials entitled to the Official
                                                    23 Information Privilege.
                                                    24        Confidential information with respect to the Defendants may include but is
                                                    25 not be limited to: personnel files; internal investigative files and documents; email
                                                    26 and written correspondence records; and policies and procedures that are kept from
                                                    27 the public in the ordinary course of business, as well as other items subject to the
                                                    28 Official Information Privilege and other privileges. Confidential information with

                                                                                                 -2-
                                                     1 respect to Plaintiffs may include: employment and financial records along with
                                                     2 psychological and medical notes, evaluations, reports, and treatment plans.
                                                     3         The parties reserve the right to challenge a designation of confidentiality
                                                     4 pursuant to the terms set forth under Paragraph 8 of this Order.
                                                     5         Accordingly, to expedite the flow of information, to facilitate the prompt
                                                     6 resolution of disputes over confidentiality of discovery materials, to adequately
                                                     7 protect information the parties are entitled to keep confidential, to ensure that the
                                                     8 parties are permitted to reasonably use such material in preparation for and in
    




                                                     9 conduct of trial, to address their handling at the end of the litigation, and serve the
               300 SOUTH GRAND AVENUE, SUITE 1300
                  LOS ANGELES, CALIFORNIA 90071




                                                    10 ends of justice, a protective order for such information is justified in this matter. It
                     TELEPHONE (213) 426-2000




                                                    11 is the intent of the parties that information will not be designated as confidential for
                                                    12 tactical reasons and that nothing be so designated without a good faith belief that it
 




                                                    13 has been maintained in a confidential, non-public manner, and there is good cause
  




                                                    14 why it should not be part of the public record of this case.
                                                    15 III.    ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
                                                    16         SEAL
                                                    17         The parties further acknowledge, as set forth in Section 14.3, below, that this
                                                    18 Order does not entitle them to file confidential information under seal; Local Civil
                                                    19 Rule 79-5 sets forth the procedures that must be followed and the standards that will
                                                    20 be applied when a party seeks permission from the court to file material under seal.
                                                    21         There is a strong presumption that the public has a right of access to judicial
                                                    22 proceedings and records in civil cases. In connection with non-dispositive motions,
                                                    23 good cause must be shown to support a filing under seal. See Kamakana v. City and
                                                    24 County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
                                                    25 Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
                                                    26 Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
                                                    27 require good cause showing), and a specific showing of good cause or compelling
                                                    28 reasons with proper evidentiary support and legal justification, must be made with

                                                                                                  -3-
                                                     1 respect to material that a party seeks to file under seal.         The parties’ mere
                                                     2 designation of material as “CONFIDENTIAL” does not— without the submission
                                                     3 of competent evidence by declaration, establishing that the material sought to be
                                                     4 filed under seal qualifies as confidential, privileged, or otherwise protectable—
                                                     5 constitute good cause. Further, if a party requests sealing related to dispositive
                                                     6 motion or trial, then compelling reasons, not only good cause, for the sealing must
                                                     7 be shown, and the relief sought shall be narrowly tailored to serve the specific
                                                     8 interest to be protected. See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79
    




                                                     9 (9th Cir. 2010). For each item or type of information, document, or thing sought to
               300 SOUTH GRAND AVENUE, SUITE 1300
                  LOS ANGELES, CALIFORNIA 90071




                                                    10 be filed or introduced under seal in connection with a dispositive motion or trial, the
                     TELEPHONE (213) 426-2000




                                                    11 party seeking protection must articulate compelling reasons, supported by specific
                                                    12 facts and legal justification, for the requested sealing order. Again, competent
 




                                                    13 evidence supporting the application to file documents under seal must be provided
  




                                                    14 by declaration.
                                                    15        Any document that is not confidential, privileged, or otherwise protectable in
                                                    16 its entirety will not be filed under seal if the confidential portions can be redacted.
                                                    17 If documents can be redacted, then a redacted version for public viewing, omitting
                                                    18 only the confidential, privileged, or otherwise protectable portions of the document,
                                                    19 shall be filed. Any application that seeks to file documents under seal in their
                                                    20 entirety should include an explanation of why redaction is not feasible.
                                                    21 IV.    DEFINITIONS
                                                    22        4.1    Action: Angelena Sandifor, et al. v. County of Los Angeles, et al., Case
                                                    23 No. 2:18-cv-7650- DMG (PLAx).
                                                    24        4.2    Challenging Party: a Party or Non-Party that challenges the designation
                                                    25 of information or items under this Order.
                                                    26        4.3    “CONFIDENTIAL” Information or Items: Information (regardless of
                                                    27 the medium or manner in which it is generated, stored, or maintained) or tangible
                                                    28 things that qualify for protection under Federal Rule of Civil Procedure 26(c), and

                                                                                                   -4-
                                                     1 as specified above in the Good Cause Statement.
                                                     2         4.4   Counsel: General Counsel of Record and House Counsel (as well as
                                                     3 their support staff).
                                                     4         4.5   Designating Party: a Party or Non-Party that designated information or
                                                     5 items that it produces in disclosures or in responses to discovery as
                                                     6 “CONFIDENTIAL.”
                                                     7         4.6   Disclosure or Discovery Material: all items or information, regardless
                                                     8 of the medium or manner in which it is generated, stored, or maintained (including,
    




                                                     9 among other things, testimony, transcripts, and tangible things), that are produced or
               300 SOUTH GRAND AVENUE, SUITE 1300
                  LOS ANGELES, CALIFORNIA 90071




                                                    10 generated in disclosures or responses to discovery in this matter.
                     TELEPHONE (213) 426-2000




                                                    11         4.7   Expert: a person with specialized knowledge or experience in a matter
                                                    12 pertinent to the litigation who has been retained by a Party or its counsel to serve as
 




                                                    13 an expert witness or as a consultant in this Action.
  




                                                    14         4.8   House Counsel: attorneys who are employees of a party to this Action.
                                                    15 House Counsel does not include General Counsel of Record or any other outside
                                                    16 counsel.
                                                    17         4.9   Non-Party: any natural person, partnership, corporation, association or
                                                    18 other legal entity not named as a Party to this action.
                                                    19         4.10 General Counsel of Record: attorneys who are not employees of a
                                                    20 party to this Action but are retained to represent or advice a party to this Action and
                                                    21 have appeared in this Action on behalf of that party or are affiliated with a law firm
                                                    22 that has appeared on behalf of that party, as well as their support staff.
                                                    23         4.11 Party: any party to this Action, including all of its officers, directors,
                                                    24 employees, consultants, retained experts, and General Counsel of Record (and their
                                                    25 support staffs).
                                                    26         4.12 Producing Party: a Party or Non-Party that makes a Disclosure or
                                                    27 produces Discovery Material in this Action.
                                                    28         4.13 Professional Vendors:        persons or entities that provide litigation

                                                                                                  -5-
                                                     1 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                     2 demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                     3 and their employees and subcontractors.
                                                     4         4.14 Protected Material: any Disclosure or Discovery Material that is
                                                     5 designated as “CONFIDENTIAL.”
                                                     6         4.15 Producing Party:       a Party that makes a Disclosure or produces
                                                     7 Discovery Material to the Receiving Party.
                                                     8         4.15 Receiving Party:      a Party that receives a Disclosure or Discovery
    




                                                     9 Material from a Producing Party.
               300 SOUTH GRAND AVENUE, SUITE 1300
                  LOS ANGELES, CALIFORNIA 90071




                                                    10 V.      SCOPE
                     TELEPHONE (213) 426-2000




                                                    11         The protections conferred by this Stipulation and Order cover not only
                                                    12 Protected Material (as defined above), but also (1) any information copied or
 




                                                    13 extracted from Protected Material; (2) all copies, excerpts, summaries, or
  




                                                    14 compilations of Protected Material; and (3) any testimony, conversations, or
                                                    15 presentations by Parties or their Counsel (as defined by Sections 4.8 and 4.10) that
                                                    16 might reveal Protected Material.
                                                    17         Any use of Protected Material at trial shall be governed by the orders of the
                                                    18 trial judge. This Order does not govern the use of Protected Material at trial.
                                                    19 VI.     DURATION
                                                    20         Once a case proceeds to trial, information that was designated as
                                                    21 “CONFIDENTIAL” or maintained pursuant to this protective order used or
                                                    22 introduced as an exhibit at trial becomes public and will be presumptively available
                                                    23 to all members of the public, including the press, unless compelling reasons
                                                    24 supported by specific factual findings to proceed otherwise are made to the trial
                                                    25 judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing
                                                    26 “good cause” showing for sealing documents produced in discovery from
                                                    27 “compelling reasons” standard when merits-related documents are part of court
                                                    28 record). Accordingly, the terms of this protective order do not extend beyond the

                                                                                                  -6-
                                                     1 commencement of the trial.
                                                     2 VII. DESIGNATING PROTECTED MATERIAL
                                                     3         7.1   Exercise of Restraint and Care in Designating Material for Protection.
                                                     4         Each Party or Non-Party that designates information or items for protection
                                                     5 under this Order must take care to limit any such designation to specific material
                                                     6 that qualifies under the appropriate standards.         The Designating Party must
                                                     7 designate for protection only those parts of material, documents, items or oral or
                                                     8 written communications that qualify so that other portions of the material,
    




                                                     9 documents, items or communications for which protection is not warranted are not
               300 SOUTH GRAND AVENUE, SUITE 1300
                  LOS ANGELES, CALIFORNIA 90071




                                                    10 swept unjustifiably within the ambit of this Order.
                     TELEPHONE (213) 426-2000




                                                    11         Mass, indiscriminate, or routinized designations are prohibited. Designations
                                                    12 that are shown to be clearly unjustified or that have been made for an improper
 




                                                    13 purpose (e.g., to unnecessarily encumber the case development process or to impose
  




                                                    14 unnecessary expenses and burdens on other parties) may expose the Designating
                                                    15 Party to sanctions.
                                                    16         If it comes to a Designating Party’s attention that information or items that it
                                                    17 designated for protection do not qualify for protection, that Designating Party must
                                                    18 promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                    19         7.2   Manner and Timing of Designations. Except as otherwise provided in
                                                    20 this Order (see, e.g., second paragraph of section 7.2(a) below), or as otherwise
                                                    21 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                                    22 under this Order must be clearly so designated before the material is disclosed or
                                                    23 produced.
                                                    24         Designation in conformity with this Order requires:
                                                    25           (a) for information in documentary form (e.g., paper or electronic
                                                    26 documents, but excluding transcripts of depositions or other pretrial or trial
                                                    27 proceedings), that the Producing Party affix at a minimum, the legend
                                                    28 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that

                                                                                                  -7-
                                                     1 contains protected material. If only a portion of the material on a page qualifies for
                                                     2 protection, the Producing Party also must clearly identify the protected portion(s)
                                                     3 (e.g., by making appropriate markings in the margins).
                                                     4         A Party or Non-Party that makes original documents available for inspection
                                                     5 need not designate them for protection until after the inspecting Party has indicated
                                                     6 which documents it would like copied and produced. During the inspection and
                                                     7 before the designation, all of the material made available for inspection shall be
                                                     8 deemed “CONFIDENTIAL.”              After the inspecting Party has identified the
    




                                                     9 documents it wants copied and produced, the Producing Party must determine which
               300 SOUTH GRAND AVENUE, SUITE 1300
                  LOS ANGELES, CALIFORNIA 90071




                                                    10 documents, or portions thereof, qualify for protection under this Order.          Then,
                     TELEPHONE (213) 426-2000




                                                    11 before producing the specified documents, the Producing Party must affix the
                                                    12 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
 




                                                    13 portion of the material on a page qualifies for protection, the Producing Party also
  




                                                    14 must clearly identify the protected portion(s) (e.g., by making appropriate markings
                                                    15 in the margins).
                                                    16           (b) for testimony given in depositions that the Designating Party identifies
                                                    17 the Disclosure or Discovery Material on the record, before the close of the
                                                    18 deposition all protected testimony.
                                                    19           (c) for information produced in some form other than documentary and for
                                                    20 any other tangible items, that the Producing Party affix in a prominent place on the
                                                    21 exterior of the container or containers in which the information is stored the legend
                                                    22 “CONFIDENTIAL.” If only a portion or portions of the information warrants
                                                    23 protection, the Producing Party, to the extent practicable, shall identify the protected
                                                    24 portion(s).
                                                    25         7.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                    26 failure to designate qualified information or items does not, standing alone, waive
                                                    27 the Designating Party’s right to secure protection under this Order for such material.
                                                    28 Upon timely correction of a designation, the Receiving Party must make reasonable

                                                                                                  -8-
                                                     1 efforts to assure that the material is treated in accordance with the provisions of this
                                                     2 Order.
                                                     3 VIII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                     4        8.1    Timing of Challenges.       Any Party or Non-Party may challenge a
                                                     5 designation of confidentiality at any time that is consistent with the Court’s
                                                     6 Scheduling Order.
                                                     7        8.2    Meet and Confer. The Challenging Party shall initiate the meet and
                                                     8 confer process outlined in Local Rule 37.1, et seq.
    




                                                     9        8.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
               300 SOUTH GRAND AVENUE, SUITE 1300
                  LOS ANGELES, CALIFORNIA 90071




                                                    10 joint stipulation pursuant to Local Rule 37-2.
                     TELEPHONE (213) 426-2000




                                                    11        8.4    The burden of persuasion in any such challenge proceeding shall be on
                                                    12 the Designating Party. Frivolous challenges, and those made for an improper
 




                                                    13 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
  




                                                    14 parties) may expose the Challenging Party to sanctions. Unless the Designating
                                                    15 Party has waived or withdrawn the confidentiality designation, all parties shall
                                                    16 continue to afford the material in question the level of protection to which it is
                                                    17 entitled under the Producing Party’s designation until the Court rules on the
                                                    18 challenge.
                                                    19 IX.    ACCESS TO AND USE OF PROTECTED MATERIAL
                                                    20        9.1    Basic Principles. A Receiving Party may use Protected Material that is
                                                    21 disclosed or produced by another Party or by a Non-Party in connection with this
                                                    22 Action only for prosecuting, defending or attempting to settle this Action. Such
                                                    23 Protected Material may be disclosed only to the categories of persons and under the
                                                    24 conditions described in this Order. When the Action has been terminated, a
                                                    25 Receiving Party must comply with the provisions of Section XV, infra.
                                                    26        Protected Material must be stored and maintained by a Receiving Party at a
                                                    27 location and in a secure manner that ensures that access is limited to the persons
                                                    28 authorized under this Order.

                                                                                                  -9-
                                                     1        9.2    Disclosure of “CONFIDENTIAL” Information or Items.                 Unless
                                                     2 otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                     3 Receiving     Party     may    disclose      any    information   or   item   designated
                                                     4 “CONFIDENTIAL” only to:
                                                     5           (a) the Receiving Party’s General Counsel of Record in this Action, as well
                                                     6 as employees of said General Counsel of Record to whom it is reasonably necessary
                                                     7 to disclose the information for this Action;
                                                     8           (b) the officers, directors, and employees (including House Counsel) of the
    




                                                     9 Receiving Party to whom disclosure is reasonably necessary for this Action;
               300 SOUTH GRAND AVENUE, SUITE 1300
                  LOS ANGELES, CALIFORNIA 90071




                                                    10           (c) Experts (as defined in this Order) of the Receiving Party to whom
                     TELEPHONE (213) 426-2000




                                                    11 disclosure is reasonably necessary for this Action and who have signed the
                                                    12 “Acknowledgment and Agreement to Be Bound,” attached and hereafter referred to
 




                                                    13 as “Exhibit A.”
  




                                                    14           (d) the court and its personnel;
                                                    15           (e) court reporters and their staff;
                                                    16           (f) professional jury or trial consultants, mock jurors, and Professional
                                                    17 Vendors to whom disclosure is reasonably necessary for this Action and who have
                                                    18 signed Exhibit A.
                                                    19           (g) the author or recipient of a document containing the information or a
                                                    20 custodian or other person who otherwise possessed or knew the information;
                                                    21           (h) during their depositions, witnesses, and attorneys for witnesses, in the
                                                    22 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                                                    23 requests that the witness sign Exhibit A; and (2) they will not be permitted to keep
                                                    24 any confidential information unless they sign Exhibit A, unless otherwise agreed by
                                                    25 the Designating Party or ordered by the court. Pages of transcribed deposition
                                                    26 testimony or exhibits to depositions that reveal Protected Material may be separately
                                                    27 bound by the court reporter and may not be disclosed to anyone except as permitted
                                                    28 under this Order; and

                                                                                                    -10-
                                                     1           (i) any mediator or settlement officer, and their supporting personnel,
                                                     2 mutually agreed upon by any of the parties engaged in settlement discussions.
                                                     3 X.     PROTECTED           MATERIAL         SUBPOENAED            OR      ORDERED
                                                     4        PRODUCED IN OTHER LITIGATION
                                                     5        If a Party is served with a subpoena or a court order issued in other litigation
                                                     6 that compels disclosure of any information or items designated in this Action as
                                                     7 “CONFIDENTIAL,” that Party must:
                                                     8           (a) promptly notify in writing the Designating Party. Such notification
    




                                                     9 shall include a copy of the subpoena or court order;
               300 SOUTH GRAND AVENUE, SUITE 1300
                  LOS ANGELES, CALIFORNIA 90071




                                                    10           (b) promptly notify in writing the party who caused the subpoena or order
                     TELEPHONE (213) 426-2000




                                                    11 to issue in the other litigation that some or all of the material covered by the
                                                    12 subpoena or order is subject to this Order. Such notification shall include a copy of
 




                                                    13 this Order; and
  




                                                    14           (c) cooperate with respect to all reasonable procedures sought to be pursued
                                                    15 by the Designating Party whose Protected Material may be affected.
                                                    16        If the Designating Party timely seeks a protective order, the Party served with
                                                    17 the subpoena or court order shall not produce any information designated in this
                                                    18 action as “CONFIDENTIAL” before a determination by the court from which the
                                                    19 subpoena or order issued, unless the Party has obtained the Designating Party’s
                                                    20 permission. The Designating Party shall bear the burden and expense of seeking
                                                    21 protection in that court of its confidential material and nothing in these provisions
                                                    22 should be construed as authorizing or encouraging a Receiving Party in this Action
                                                    23 to disobey a lawful directive from another court.
                                                    24 XI.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                    25        PRODUCED IN THIS LITIGATION
                                                    26           (a) The terms of this Order are applicable to information produced by a
                                                    27 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                                                    28 produced by Non-Parties in connection with this litigation is protected by the

                                                                                                -11-
                                                     1 remedies and relief provided by this Order. Nothing in these provisions should be
                                                     2 construed as prohibiting a Non-Party from seeking additional protections.
                                                     3           (b) In the event that a Party is required, by a valid discovery request, to
                                                     4 produce a Non-Party’s confidential information in its possession, and the Party is
                                                     5 subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                     6 confidential information, then the Party shall:
                                                     7               (1) promptly notify in writing the Requesting Party and the Non-Party
                                                     8 that some or all of the information requested is subject to a confidentiality
    




                                                     9 agreement with a Non-Party;
               300 SOUTH GRAND AVENUE, SUITE 1300
                  LOS ANGELES, CALIFORNIA 90071




                                                    10               (2) promptly provide the Non-Party with a copy of this Order in this
                     TELEPHONE (213) 426-2000




                                                    11 Action, the relevant discovery request(s), and a reasonably specific description of
                                                    12 the information requested; and
 




                                                    13               (3) make the information requested available for inspection by the Non-
  




                                                    14 Party, if requested.
                                                    15           (c) If the Non-Party fails to seek a protective order from this court within
                                                    16 fourteen (14) days of receiving the notice and accompanying information, the
                                                    17 Receiving Party may produce the Non-Party’s confidential information responsive
                                                    18 to the discovery request. If the Non-Party timely seeks a protective order, the
                                                    19 Receiving Party shall not produce any information in its possession or control that is
                                                    20 subject to the confidentiality agreement with the Non-Party before a determination
                                                    21 by the court. Absent a court order to the contrary, the Non-Party shall bear the
                                                    22 burden and expense of seeking protection in this court of its Protected Material.
                                                    23 XII. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                    24        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                    25 Protected Material to any person or in any circumstance not authorized under this
                                                    26 Order, the Receiving Party must immediately (a) notify in writing the Designating
                                                    27 Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
                                                    28 unauthorized copies of the Protected Material, (c) inform the person or persons to

                                                                                                -12-
                                                     1 whom unauthorized disclosures were made of all the terms of this Order, and (d)
                                                     2 request such person or persons to execute Exhibit A.
                                                     3 XIII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                     4         PROTECTED MATERIAL
                                                     5         When a Producing Party gives notice to Receiving Parties that certain
                                                     6 inadvertently produced material is subject to a claim of privilege or other protection,
                                                     7 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                                     8 Procedure 26(b)(5)(B).       This provision is not intended to modify whatever
    




                                                     9 procedure may be established in an e-discovery order that provides for production
               300 SOUTH GRAND AVENUE, SUITE 1300
                  LOS ANGELES, CALIFORNIA 90071




                                                    10 without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
                     TELEPHONE (213) 426-2000




                                                    11 (e), insofar as the parties reach an agreement on the effect of disclosure of a
                                                    12 communication or information covered by the attorney-client privilege or work
 




                                                    13 product protection, the parties may incorporate their agreement in a subsequent
  




                                                    14 stipulation to the court.
                                                    15 XIV. MISCELLANEOUS
                                                    16         14.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                    17 person to seek its modification by the Court in the future.
                                                    18         14.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                    19 Order, no Party waives any right it otherwise would have to object to disclosing or
                                                    20 producing any information or item on any ground not addressed in this Order.
                                                    21 Similarly, no Party waives any right to object on any ground to use in evidence of
                                                    22 any of the material covered by this Order.
                                                    23         14.3 Filing Protected Material. A Party that seeks to file under seal any
                                                    24 Protected Material must comply with Local Civil Rule 79-5. Protected Material
                                                    25 may only be filed under seal pursuant to a court order authorizing the sealing of the
                                                    26 specific Protected Material at issue. If a Party’s request to file Protected Material
                                                    27 under seal is denied by the court, then the Receiving Party may file the information
                                                    28 in the public record unless otherwise instructed by the court.

                                                                                                 -13-
                                                     1 XV. FINAL DISPOSITION
                                                     2        After the final disposition of this Action, as defined in Section VI, supra,
                                                     3 within 60 days of a written request by the Designating Party, each Receiving Party
                                                     4 must return all Protected Material to the Producing Party or destroy such material.
                                                     5 As used in this subdivision, “all Protected Material” includes all copies, abstracts,
                                                     6 compilations, summaries, and any other format reproducing or capturing any of the
                                                     7 Protected Material. Whether the Protected Material is returned or destroyed, the
                                                     8 Receiving Party must submit a written certification to the Producing Party (and, if
    




                                                     9 not the same person or entity, to the Designating Party) by the 60 day deadline that
               300 SOUTH GRAND AVENUE, SUITE 1300
                  LOS ANGELES, CALIFORNIA 90071




                                                    10 (1) identifies (by category, where appropriate) all the Protected Material that was
                     TELEPHONE (213) 426-2000




                                                    11 returned or destroyed and (2) affirms that the Receiving Party has not retained any
                                                    12 copies, abstracts, compilations, summaries or any other format reproducing or
 




                                                    13 capturing any of the Protected Material. Notwithstanding this provision, Counsel
  




                                                    14 are entitled to retain an archival copy of all pleadings, motion papers, trial,
                                                    15 deposition, and hearing transcripts, legal memoranda, correspondence, deposition
                                                    16 and trial exhibits, expert reports, attorney work product, and consultant and expert
                                                    17 work product, even if such materials contain Protected Material. Any such archival
                                                    18 copies that contain or constitute Protected Material remain subject to this Order as
                                                    19 set forth in Section VI, supra.
                                                    20 XVI. VIOLATION
                                                    21        Any violation of this Order may be punished by appropriate measures
                                                    22 including, without limitation, contempt proceedings and/or monetary sanctions.
                                                    23
                                                    24 DATED: December 11, 2018
                                                    25
                                                    26
                                                                                              HON. PAUL L. ABRAMS
                                                    27
                                                                                              United States Magistrate Judge
                                                    28

                                                                                                -14-
                                                     1                                      EXHIBIT A
                                                     2           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                     3        I, _____________________________ [print or type full name], of
                                                     4 _________________________________ [print or type full address], declare under
                                                     5 penalty of perjury that I have read in its entirety and understand the Stipulated
                                                     6 Protective Order that was issued by the United States District Court for the Central
                                                     7 District of California on [date] in the case of Angelena Sandifor, et al. v. County of
                                                     8 Los Angeles, et al., Case No. 2:18-cv-7650- DMG (PLAx). I agree to comply with
    




                                                     9 and to be bound by all the terms of this Stipulated Protective Order and I understand
               300 SOUTH GRAND AVENUE, SUITE 1300
                  LOS ANGELES, CALIFORNIA 90071




                                                    10 and acknowledge that failure to so comply could expose me to sanctions and
                     TELEPHONE (213) 426-2000




                                                    11 punishment in the nature of contempt. I solemnly promise that I will not disclose in
                                                    12 any manner any information or item that is subject to this Stipulated Protective
 




                                                    13 Order to any person or entity except in strict compliance with the provisions of this
  




                                                    14 Order. I further agree to submit to the jurisdiction of the United States District
                                                    15 Court for the Central District of California for enforcing the terms of this Stipulated
                                                    16 Protective Order, even if such enforcement proceedings occur after termination of
                                                    17 this action. I hereby appoint __________________________ [print or type full
                                                    18 name] of __________________________________________ [print or type full
                                                    19 address and telephone number] as my California agent for service of process in
                                                    20 connection with this action or any proceedings related to enforcement of this
                                                    21 Stipulated Protective Order.
                                                    22 Date: ______________________________________
                                                    23 City and State where sworn and signed: _________________________________
                                                    24
                                                    25 Printed name: _______________________________
                                                    26
                                                    27 Signature: __________________________________
                                                    28

                                                                                                 -15-
